DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2020, 10/26/2020 and 04/13/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiffmann et al. (US. Pub. No. 2018/0067494, hereinafter “Schiffmann”).
As to claim 31, Schiffmann discloses an apparatus [figure 1, “10”], comprising:
a single camera sensor [figure 1, camera “14” to acquire a driving image “16”] configured to acquire a driving image including a road surface; and

classify line marks of the road surface into one or more groups based on a degree of change in a curvature of a line of the road surface [figure 4, classify line marks “38” and “44” of the road surface “42” into one or more groups based on a degree of change in a curvature of a line of the road surface “42”],
estimate a pitch angle of the road surface corresponding to an angle of inclination between the road surface and the single camera sensor for each of the one or more groups [figure 3, model is to estimate an elevation angle of the road surface corresponding to an angle of inclination, paragraph 21], and
generate 3D information of the road surface using the pitch angle for each of the one or more groups [figures 4-5, to generate a 3D information of road surface “42” using the elevation angle of the road surface].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 14-21, 26, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann in view of Matsunaga et al. (US. Pub. No. 2009/0207170, hereinafter “Matsunaga”).
As to claims 17 and 1, Schiffmann discloses an apparatus [figure 1, “10”], associated with its processor-implemented method, the apparatus comprising:
a communication interface [figure 1, part of controller “24” to acquire a driving image “16” from camera “14”] configured to acquire a driving image including a road surface from a single camera [figure 1, camera “14”];
a processor [figure 1, controller “24” may include a processor, paragraph 14] configured to classify line marks of the road surface into one or more groups based on a degree of change in a curvature of a line of the road surface [figure 4, classify line marks “38” and “44” of the road surface “42” into one or more groups based on a degree of change in a curvature of a line of the road surface “42”], to estimate a pitch angle of the road surface corresponding to an angle of inclination between the road surface and the single camera for each of the one or more groups [figure 3, model is to estimate an elevation angle of the road surface corresponding to an angle of inclination, paragraph 21], to generate three-dimensional (3D) information of the road surface 
Schiffmann does not disclose a display configured to display a 3D road model representing the 3D object.
Matsunaga teaches an apparatus [figure 1, “10”] comprising a display [figure 1, display “25”] configured to display a 3D road model representing the 3D object [figure 7, to display a 3D road model representing the 3D objects].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Schiffmann to display a 3D road model representing the 3D object, as taught by Matsunaga, in order to provide a route guidance function which is devised so that the driver can easily travel roads to the desired destination without any error (Matsunaga, paragraph 4).
As to claims 18 and 2, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method, wherein the processor is further configured to group the line marks based on the degree of change in the curvature of the line [Schiffmann, figures 4-5 group the line marks “38” and “44” based on the degree of change in the curvature of the line].
As to claims 19 and 3, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method, wherein the processor is further 
As to claims 20 and 4, Schiffmann, as modified by Matsunaga, associated with its processor-implemented method, discloses the apparatus of claim 17, wherein each of the one or more groups form a corresponding flat plane different from each other on the road surface [Schiffmann, figures 4-5, “44” and “38” different from each other on the road surface].
As to claims 21 and 5, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method, wherein the processor is further configured to convert a partial image of the driving image for each of the one or more groups to a bird's-eye-view (BEV) image for each of the one or more groups [Matsunaga, figure 6, convert driving image to a bird's-eye-view (BEV) map, paragraph 26], and to estimate the pitch angle of the road surface based on the BEV image for each of the one or more groups [Matsunaga, paragraph 21, the angle of looking downward from the viewpoint]. In addition, the same rationale is used as in rejections for claims 17 and 1.
As to claims 26 and 10, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method, wherein the processor is further configured to render a 3D road model reflecting the 3D information of the road surface [Schiffmann, figures 4-5, a 3D road model reflecting the up-hill or down-hill of the road 
As to claims 30 and 14, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method, wherein the communication interface is configured to output the 3D information of the road surface [Schiffmann, figures 4-5, to output the 3D information of the road surface “42”].
As to claims 32, Schiffmann discloses the apparatus.
Schiffmann does not disclose wherein a display is configured to output a 3D object visually overlaid on the road surface based on the 3D information.
Matsunaga teaches an apparatus [figure 1, “10”] comprising a display [figure 1, display “25”] configured to output a 3D object visually overlaid on the road surface based on the 3D information [figure 7, to display a 3D road model representing the 3D objects visually overlaid on the road surface].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Schiffmann to output a 3D object visually overlaid on the road surface based on the 3D information, as taught by Matsunaga, in order to provide a route guidance function which is devised so that the driver can easily travel roads to the desired destination without any error (Matsunaga, paragraph 4).
As to claim 15, Schiffmann, as modified by Matsunaga, discloses the method of claim 1, wherein the driving image comprises either one or both of an RGB image [Matsunaga, paragraphs 17-18, wall surface color, the destination building is colored a deep red] and a gray image. In addition, the same rationale is used as in rejections for claims 17 and 1.
claim 16, Schiffmann, as modified by Matsunaga, discloses a non-transitory computer-readable storage medium [Schiffmann, paragraph 14, the controller “24” may include memory for storing one or more routines…] storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.
Claims 6, 11, 13, 22, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann in view of Matsunaga, as applied to claims 1, 5, 17 and 21 above, further in view of Shimakage et al. (US. Pub. No. 2004/0183663, hereinafter “Shimakage”).
As to claims 22 and 6, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 21, associated with its processor-implemented method.
Schiffmann, as modified by Matsunaga,  wherein the processor is further configured to estimate, as the pitch angle of the road surface, a pitch angle satisfying either one or both of a first condition that line marks included in the BEV image for each of the one or more groups are parallel to each other and a second condition that the line marks have the same length.
Shimakage teaches an apparatus wherein a processor is configured to estimate, as a pitch angle of a road surface [figure 2B, estimate a pitch angle, paragraph 33, paragraph 136, to calculate pitch angle], a pitch angle satisfying either one or both of a first condition that line marks included in a BEV image for each of the one or more groups are parallel to each other [figure 13, line marks included in a BEV image are parallel to each other, paragraph 138, lane-defining-lines, estimate the road parameters] and a second condition that the line marks have the same length [figure 5, the line marks have the same length].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Schiffmann to estimate, as the pitch angle of the road surface, a pitch angle satisfying either one or both of a first condition 
As to claims 27 and 11, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method.
Schiffmann, as modified by Matsunaga, does not disclose to extract lines of the road surface corresponding to a driving lane from the driving image, and to calculate curvatures of the extracted lines.
Shimakage teaches an apparatus to extract lines of a road surface corresponding to a driving lane from a driving image, and to calculate curvatures of the extracted lines [figure 4, to extract lines of a road surface from a driving image, to calculate curvatures, paragraph 2, a road curvature estimating section for estimating a forward road curvature on the basis of an image picked up].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Schiffmann to extract lines of the road surface corresponding to a driving lane from the driving image, and to calculate curvatures of the extracted lines, as taught by Shimakage, in order to generate an alarm indicative of a deviation of a vehicle from a traveling lane (Shimakage, paragraph 1).
As to claims 29 and 13, Schiffmann, as modified by Matsunaga and Shimakage, discloses the apparatus of claim 27, associated with its processor-implemented method, wherein the processor is further configured to extract a left line and a right line of the driving lane from the driving image, and to calculate curvatures of the left line and the right line of the driving lane .
Claims 8-9 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann in view of Matsunaga, as applied to claims 1 and 17 above, further in view of Yang et al. (US. Pub. No. 2019/0213402, hereinafter “Yang”).
As to claims 24 and 8, Schiffmann, as modified by Matsunaga, discloses the apparatus of claim 17, associated with its processor-implemented method.
Schiffmann, as modified by Matsunaga, does not disclose the driving image comprises image sequences over time, and
the processor is further configured to smooth the pitch angle of the road surface for each of the one or more groups over time, and to generate the 3D information of the road surface included in the driving image using the smoothened pitch angle.
Yang teaches an apparatus acquires a driving image comprises image sequences over time [paragraph 87, repeated multiple times to obtain multiple estimations], and
a processor is configured to smooth a pitch angle of an object for each of one or more groups over time [paragraph 87, repeated multiple times to obtain multiple estimations, paragraph 98, the true head pose angles (the rotation angles from the time the front head pose image)], and to generate 3D information of the object included in the driving image using the smoothened pitch angle [paragraph 62, to reconstruct 3D head information, paragraph 136, head pose angle tracking or smoothing can be performed].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Schiffmann to comprise 
As  to claims 25 and 9, Schiffmann, as modified by Matsunaga and Yang, discloses the apparatus of claim 24, associated with its processor-implemented method, wherein the processor is further configured to smooth, using a temporal filter, the pitch angle of the road surface for each of the one or more groups over time [Yang, paragraph 136, head pose angle tracking or smoothing can be performed, use a temporal filtering module to smooth the 3D head pose angles over time]. In addition, the same rationale is used as in rejections for claims 8 and 24.

Allowable Subject Matter
Claim 7, 12, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 7, 12, 23 and 28, such as “wherein the processor is further configured to calculate positions of the line marks included in the BEV image for each of the one or more groups based on an initial pitch angle, to repeatedly adjust the pitch angle until either one or both of the first condition and the second condition are satisfied, and to determine a pitch angle satisfying either one or both of the first condition and the second condition as the pitch angle of the road surface”, recited by claims 7 and 23; and claims 12 and 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NAN-YING YANG/            Primary Examiner, Art Unit 2622